F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 8 1999
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

               v.                                       No. 98-5163
                                                   (D.C. No. 97-CV-302-E
 DAVID WAYNE CRAWFORD,                                  (N.D. Okla.)

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, the panel has determined

oral argument would not materially assist the determination of this appeal. See

Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Therefore, the case is ordered

submitted without oral argument.

      Defendant David Wayne Crawford seeks a certificate of appealability to

appeal the district court’s denial of his 28 U.S.C. § 2255 motion to vacate, set



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
aside, or correct his sentence. We deny a certificate of appealability and dismiss

the appeal.

      Crawford was convicted in November 1993 of possession of a firearm after

former conviction of a felony, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e)(1). The district court, acting pursuant to the Armed Career Criminal Act,

18 U.S.C. § 924(e), sentenced Crawford to 270 months’ imprisonment.

Crawford’s conviction and sentence were affirmed on direct appeal.     United

States v. Crawford , 52 F.3d 338, 1995 WL 238324 (10th Cir. 1995) (table).

      On April 2, 1997, Crawford filed a pro se § 2255 motion to vacate, set

aside, or correct his sentence. He challenged the district court’s use of a prior

New Mexico state juvenile conviction as one of the three predicate offenses for

application of the Armed Career Criminal Act. More specifically, the motion

alleged records from the juvenile conviction had been sealed and thus effectively

expunged under New Mexico state law, and the district court was therefore

prohibited from relying on the conviction for purposes of the Act. The district

court denied the motion, concluding Crawford had raised the identical issue on

direct appeal and was thus barred from relitigating it via a § 2255 motion.

      After obtaining and reviewing a copy of the appellate brief Crawford filed

on direct appeal, as well as our court’s opinion disposing of his direct appeal, we

conclude the issue Crawford now raises in his § 2255 motion was previously


                                          -2-
asserted on direct appeal and was effectively decided against him. Because we

find no basis for revisiting that issue,   see United States v. Warner , 23 F.3d 287,

291 (10th Cir. 1994) (refusing to consider arguments raised in a § 2255

proceeding that had been previously raised on direct appeal);      United States v.

Prichard , 875 F.2d 789, 791 (10th Cir. 1989) (absent intervening change in law of

circuit, issues disposed of on direct appeal generally will not be considered in a §

2255 collateral attack), we deny Crawford’s application for a certificate of

appealability.   See 28 U.S.C. § 2253(c)(2) (requiring applicant for certificate of

appealability to make “a substantial showing of the denial of a constitutional

right”).

       The application for a certificate of appealability is DENIED and the appeal

is DISMISSED. The mandate shall issue forthwith.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                             -3-